 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   JILANNE D. BARTO, an individual,                   Case No.: 19-cv-2261-WQH-KSC
12                                     Plaintiff,
                                                        ORDER
13   v.
14   DAVID MIYASHIRO, in his official
     capacity as Superintendent Cajon Valley
15
     Union School District; JAMES MILLER,
16   JO ALEGRIA, TAMARA OTERO, and
     KAREN CLARK-MEJIA, each in their
17
     official capacity as Trustee of Cajon Valley
18   Union School District Board of Trustees;
     and DOES 1 to 50, inclusive,
19
                                    Defendants.
20
21   HAYES, Judge:
22         The matter before the Court is the Motion to Dismiss the Complaint for Lack of
23   Subject Matter Jurisdiction filed by Defendants David Miyashiro, James Miller, Jo Alegria,
24   Tamara Otero, and Karen Clark-Mejia. (ECF No. 4).
25    I.   BACKGROUND
26         On November 26, 2019, Plaintiff Jilanne D. Barto filed a Complaint against
27   Defendants David Miyashiro in his official capacity as Superintendent of the Cajon Valley
28   Union School District; James Miller, Jo Alegria, Tamara Otero, and Karen Clark-Mejia in

                                                    1
                                                                             19-cv-2261-WQH-KSC
 1   their official capacities as Trustees of the Cajon Valley Union School District Board of
 2   Trustees; and Does 1-50. (ECF No. 1). In the Complaint, Plaintiff alleges that she has been
 3   a Trustee of the Cajon Valley Union School District Board of Trustees for twenty-five
 4   years. Plaintiff alleges that she took an oath to uphold the Cajon Valley Union School
 5   District Board Bylaws, which require Trustees to “provide leadership and citizen oversight
 6   of the district,” to “participate in decisions pertaining to education in the district,” and to
 7   not “use [the position] for private advantage or personal gain.” (Id. ¶¶ 21-23). Plaintiff
 8   alleges that since her reelection to the Board in November 2018, Plaintiff “spoke
 9   unfavorably about Defendants’ actions” and “question[ed] [ ] the way in which Defendants
10   spend District funds.” (Id. ¶¶ 27, 29). Plaintiff alleges that she questioned “how much
11   money District Superintendent Miyashiro has spent on his travel and conference costs” and
12   the “size and nature of expenditures from his discretionary funds.” (Id. ¶ 30). Plaintiff
13   alleges that in December 2018, Plaintiff “questioned Defendant Trustee Jo Alegria’s
14   request for payment for a missed Cajon Valley Board meeting . . . .” (Id. ¶ 31). Plaintiff
15   alleges that in May 2019, Plaintiff “raised questions about contracts with the District,
16   particularly in connection with a $600,000 contract that . . . was awarded to Dryw Otero,
17   son of Board President Defendant Tamara Otero.” (Id. ¶ 32).
18         Plaintiff alleges that Defendants attempted to silence Plaintiff and retaliated against
19   Plaintiff for her “efforts to bring to the public’s attention the financial irregularities of the
20   Defendants.” (Id. ¶ 33). Plaintiff alleges that in August 2018, Defendant Miyashiro
21   prohibited Plaintiff from contacting District employees, and Defendants refused to share
22   information exchanged during a closed session Board meeting that Plaintiff was unable to
23   attend. Plaintiff alleges that in December 2018, Defendants took Plaintiff off the rotation
24   to set the Board meeting agenda, even though it was Plaintiff’s turn. Plaintiff alleges that
25   in March 2019, Defendants refused to allow Plaintiff to use her expense card to pay for her
26   ticket to the Mayor’s lunch and refused to update Plaintiff’s phone number and photograph
27   on the District website. Plaintiff alleges that in April 2019, Defendants denied Plaintiff a
28   position on a Board committee. Plaintiff alleges that beginning in June 2019, Defendants

                                                     2
                                                                                   19-cv-2261-WQH-KSC
 1   denied Plaintiff access to public comment cards and video of recorded Board meetings.
 2   Plaintiff alleges that in September 2019, Defendants refused to allow Plaintiff to collect
 3   reward coins that she earned. Plaintiff alleges that in October 2019, Defendants cancelled
 4   Plaintiff’s expense card. Plaintiff alleges that in November 2019, Defendant Miyashiro
 5   denied Plaintiff’s request to attend a conference. Plaintiff alleges that “Defendants have
 6   prohibited Plaintiff from attending Board meetings and restricted her from being on District
 7   property.” (Id. ¶ 46). Plaintiff alleges that Defendants “tried to coerce [Plaintiff] to sign a
 8   resignation letter when she complained of their retaliation.” (Id. ¶ 47).
 9         Plaintiff brings claims against Defendants under 42 U.S.C. § 1983 for violation of
10   Plaintiff’s First Amendment rights and retaliation. Plaintiff further brings claims against
11   Defendants for injunctive and declaratory relief. Plaintiff seeks “a permanent injunction”
12   against Defendants and expenses, attorneys’ fees, and costs. (Id. at 12).
13         On December 20, 2019, Defendants filed a Motion to Dismiss the Complaint for
14   Lack of Subject Matter Jurisdiction. (ECF No. 4). Defendants move to dismiss the
15   Complaint pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure
16   “on the grounds that Defendants are immune from suit in federal court pursuant to the
17   Eleventh Amendment of the United States Constitution.” (ECF No. 4 at 2). On January 13,
18   2020, Plaintiff filed an Opposition to Defendants’ Motion to Dismiss. (ECF No. 10). On
19   January 17, 2020, Defendants filed a Reply. (ECF No. 11). On February 18, 2020, Plaintiff
20   filed a Sur-Reply with leave of Court. (ECF No. 14).
21         On February 27, 2020, the Court heard oral argument on Defendants’ Motion to
22   Dismiss.
23   II.   LEGAL STANDARD
24         Rule 12(b)(1) of the Federal Rules of Civil Procedure allows a defendant to move
25   for dismissal on grounds that the court lacks jurisdiction over the subject matter. Fed. R.
26   Civ. P. 12(b)(1). “A Rule 12(b)(1) jurisdictional attack may be facial or factual.” Safe Air
27   for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004) (citing White v. Lee, 227 F.3d
28   1214, 1242 (9th Cir. 2000)). “In a facial attack, the challenger asserts that the allegations

                                                    3
                                                                                 19-cv-2261-WQH-KSC
 1   contained in a complaint are insufficient on their face to invoke federal jurisdiction. By
 2   contrast, in a factual attack, the challenger disputes the truth of the allegations that, by
 3   themselves, would otherwise invoke federal jurisdiction.” Id. at 1039.
 4         Rule 12(b)(6) of the Federal Rules of Civil Procedure permits dismissal for “failure
 5   to state a claim upon which relief can be granted[.]” Fed. R. Civ. P. 12(b)(6). In order to
 6   state a claim for relief, a pleading “must contain . . . a short and plain statement of the claim
 7   showing that the pleader is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2); see Ashcroft v. Iqbal,
 8   556 U.S. 662, 678 (2009) (“To survive a motion to dismiss, a complaint must contain
 9   sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its
10   face.’” (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Dismissal under
11   Rule 12(b)(6) “is proper only where there is no cognizable legal theory or an absence of
12   sufficient facts alleged to support a cognizable legal theory.” Shroyer v. New Cingular
13   Wireless Servs., Inc., 622 F.3d 1035, 1041 (9th Cir. 2010) (quoting Navarro v. Block, 250
14   F.3d 729, 732 (9th Cir. 2001)).
15         An Eleventh Amendment immunity defense is “quasi-jurisdictional” in nature and
16   “may be raised in either a Rule 12(b)(1) or 12(b)(6) motion.” Sato v. Orange Cty. Dep’t of
17   Educ., 861 F.3d 923, 927 n. 2 (9th Cir. 2017); compare Savage v. Glendale Union High
18   Sch. Dist. No. 205, Maricopa Cty., 343 F.3d 1036, 1040 (9th Cir. 2003) (treating Eleventh
19   Amendment immunity as a matter of subject matter jurisdiction), with Elwood v. Drescher,
20   456 F.3d 943, 949 (9th Cir. 2006) (“‘[D]ismissal based on Eleventh Amendment immunity
21   is not a dismissal for lack of subject matter jurisdiction,’ but instead rests on an affirmative
22   defense.” (quoting Miles v. California, 320 F.3d 986, 988-89 (9th Cir. 2003)). Where a
23   defendant raises an Eleventh Amendment challenge based on the face of the complaint, it
24   makes no difference whether the court examines immunity under Rule 12(b)(1) or Rule
25   12(b)(6) because the standards are materially the same. The court assumes that all factual
26   allegations in the complaint are true and draws all reasonable inferences in the plaintiff’s
27   favor. See Syed v. M-I, LLC, 853 F.3d 492, 499 n. 4 (9th Cir. 2017) (discussing Rule
28   12(b)(6) standard); Wolfe v. Strankman, 392 F.3d 358, 362 (9th Cir. 2004) (discussing Rule

                                                     4
                                                                                    19-cv-2261-WQH-KSC
 1   12(b)(1) standard); Warren v. Fox Family Worldwide, Inc., 328 F.3d 1136, 1139 (9th Cir.
 2   2003) (explaining that “[w]here jurisdiction is intertwined with the merits, we must
 3   ‘assume[ ] the truth of the allegations . . .’” (quoting Roberts v. Corrothers, 812 F.2d 1173,
 4   1177 (9th Cir. 1987)).
 5 III.    DISCUSSION
 6         Defendants contend that they are immune from Plaintiff’s suit pursuant to the
 7   Eleventh Amendment of the United States Constitution because they are school officials
 8   sued in their official capacities. Defendants contend that the exceptions to Eleventh
 9   Amendment immunity do not apply. Defendants further contend that Plaintiff fails to state
10   a claim under 42 U.S.C. § 1983. Plaintiff contends that Defendants are not entitled to
11   Eleventh Amendment immunity because the Ex parte Young exception applies. Plaintiff
12   further contends that she sufficiently alleges claims under 42 U.S.C. § 1983.
13             a. Eleventh Amendment Immunity
14         The Eleventh Amendment of the United States Constitution provides, “The Judicial
15   power of the United States shall not be construed to extend to any suit in law or equity,
16   commenced or prosecuted against one of the United States by Citizens of another State, or
17   by Citizens or Subjects of any Foreign State.” The Eleventh Amendment presupposes that
18   “each State is a sovereign entity in our federal system” and that “‘[i]t is inherent in the
19   nature of sovereignty not to be amenable to the suit of an individual without [the
20   sovereign’s] consent.’” Seminole Tribe of Fla. v. Florida, 517 U.S. 44, 54 (1996) (first
21   alteration in original) (quoting Hans v. Louisiana, 134 U.S. 1, 13 (1890)). The Eleventh
22   Amendment “enacts a sovereign immunity from suit,” and it shields a state except “where
23   there has been ‘a surrender of this immunity . . . .’” Idaho v. Coeur d’Alene Tribe of Idaho,
24   521 U.S. 261, 267 (1997) (quoting Principality of Monaco v. Mississippi, 292 U.S. 313,
25   322-23 (1934)). Eleventh Amendment immunity shields a state from suits brought by the
26   state’s own citizens as well as in suits invoking federal question jurisdiction. Coeur d’Alene
27   Tribe of Idaho, 521 U.S. at 268.
28

                                                   5
                                                                                 19-cv-2261-WQH-KSC
 1         “State immunity extends to state agencies and to state officers, who act on behalf of
 2   the state and can therefore assert the state’s sovereign immunity.” NRDC v. Cal. Dep’t of
 3   Transp., 96 F.3d 420, 421 (9th Cir. 1996) (citing Puerto Rico Aqueduct & Sewer Auth. v.
 4   Metcalf & Eddy, Inc., 506 U.S. 139, 142-46 (1993); Pennhurst State Sch. & Hosp. v.
 5   Halderman, 465 U.S. 89, 101 (1984)). A state official “sued in his official capacity has the
 6   same immunity as the state, and is entitled to [E]leventh [A]mendment immunity.” Pena
 7   v. Gardner, 976 F.2d 469, 473 (9th Cir. 1992) (citing Hafer v. Melo, 502 U.S. 21, 25-26
 8   (1991)).
 9         There are three exceptions to the general rule that states, state agencies, and state
10   officers are protected by the Eleventh Amendment from suits brought by citizens in federal
11   court. Douglas v. Cal. Dep’t of Youth Auth., 271 F.3d 812, 817 (9th Cir. 2001), amended,
12   285 F.3d 1226 (9th Cir. 2001).
13         First, a state may waive its Eleventh Amendment defense. Second, Congress
           may abrogate the States’ sovereign immunity by acting pursuant to a grant of
14
           constitutional authority. Third, under the Ex parte Young doctrine, the
15         Eleventh Amendment does not bar a “suit against a state official when that
           suit seeks . . . prospective injunctive relief.”
16
17   Id. at 817-18 (internal citations omitted) (quoting Seminole Tribe of Fla., 517 U.S. at 73).
18                    i. Eleventh Amendment Immunity for School Officials
19         The Court of Appeals for the Ninth Circuit has concluded that California school
20   districts are “arms of the state” entitled to sovereign immunity under the Eleventh
21   Amendment. Sato, 861 F.3d at 934; see Belanger v. Madera Unified Sch. Dist., 963 F.2d
22   248, 251 (9th Cir. 1992) (“[U]nder California law, the school district is a state agency . . .
23   . Thus, the school district is protected by the Eleventh Amendment.”). The Eleventh
24   Amendment also bars suits against school district employees sued in their official
25   capacities. See Cole v. Oroville High Sch., 228 F.3d 1092, 1100 n. 4 (9th Cir. 2000)
26   (explaining that the district court correctly concluded that a superintendent, principal, and
27   vice principal were immune from a suit for damages in their official capacities); Eaglesmith
28   v. Ward, 73 F.3d 857, 860 (9th Cir. 1996) (holding that the Mendocino County

                                                   6
                                                                                 19-cv-2261-WQH-KSC
 1   Superintendent of Schools sued in his official capacity was entitled to Eleventh
 2   Amendment immunity); Adams v. Linville, No. 98-35973, 2000 U.S. App. LEXIS 29906,
 3   at *3-4 (9th Cir. Nov. 20, 2000) (holding that the district court did not err in dismissing
 4   claims against members of a board of trustees in their official capacities under the Eleventh
 5   Amendment).
 6         In this case, Defendants are the Superintendent of the Cajon Valley Union School
 7   District and four Trustees of the Cajon Valley Union School District Board of Trustees.
 8   Defendants are sued only in their official capacities. Defendants are “arms of the state”
 9   protected by Eleventh Amendment immunity, absent an applicable exception. Sato, 861
10   F.3d at 934.
11                   ii. Ex Parte Young Exception to Eleventh Amendment Immunity
12         Defendants contend that the Ex parte Young exception does not apply because “it
13   does not reach suits seeking relief against State officials for violations of state law.” (ECF
14   No. 4-1 at 16). Defendants contend that the Ex parte Young exception does not apply
15   because Plaintiff’s § 1983 claims are “not viable under federal law.” (Id. at 17).
16         Plaintiff contends that the Ex parte Young doctrine bars Defendants from asserting
17   Eleventh Amendment immunity because Plaintiff alleges continuing violations of the U.S.
18   Constitution and federal statutory law. Plaintiff contends that the Ex parte Young doctrine
19   applies because Plaintiff seeks “prospective injunctive and declaratory relief to address
20   Defendants’ First Amendment and § 1983 violations.” (ECF No. 10 at 11).
21         The Ex parte Young doctrine provides that the Eleventh Amendment “does not [ ]
22   bar actions for prospective declaratory or injunctive relief against state officers in the their
23   official capacities for their alleged violations of federal law.” Coalition to Defend
24   Affirmative Action v. Brown, 674 F.3d 1128, 1134 (9th Cir. 2012); see Ex parte Young, 209
25   U.S. 123, 155-56 (1908)). The Ex parte Young doctrine is available “where ‘a plaintiff
26   alleges an ongoing violation of federal law, and where the relief sought is prospective rather
27   than retrospective.’” Doe v. Lawrence Livermore Nat’l Lab., 131 F.3d 836, 839 (9th Cir.
28   1997) (quoting Coeur d’Alene Tribe of Idaho, 521 U.S. at 294 (O’Connor, J., concurring)).

                                                    7
                                                                                  19-cv-2261-WQH-KSC
 1   “In determining whether the doctrine of Ex parte Young avoids an Eleventh Amendment
 2   bar to suit, a court need only conduct a ‘straightforward inquiry into whether [the]
 3   complaint alleges an ongoing violation of federal law and seeks relief properly
 4   characterized as prospective.’” Verizon Md., Inc. v. Pub. Serv. Comm’n of Md., 535 U.S.
 5   635, 645 (2002) (alteration in original) (quoting Coeur d’Alene Tribe of Idaho, 521 U.S. at
 6   296 (O’Connor, J., concurring)).
 7          Plaintiff alleges that she has spoken critically about Defendants’ spending of District
 8   funds since her reelection to the Board of Trustees in November 2018. Plaintiff alleges that
 9   Defendants have “sought to stop Plaintiff from taking policy positions that differ from
10   theirs” and have retaliated against Plaintiff because she spoke out. (ECF No. 1 ¶ 51).
11   Plaintiff alleges that Defendants are violating Plaintiff’s First Amendment rights by
12   requiring Plaintiff to obtain Board approval before she makes site visits or speaks with the
13   public, by banning Plaintiff from being on District property, by removing Plaintiff from
14   the Board meeting agenda-setting rotation, and by prohibiting Plaintiff from attending
15   Board meetings. Plaintiff seeks a “declaration . . . confirming Defendants violated
16   Plaintiff’s constitutional rights” (id. ¶ 69) and
17          a permanent injunction restraining Defendants from prohibiting Plaintiff from
            speaking to her constituents, from participating in Board Meetings, both open
18
            and closed session, from participating in School District events; from using
19          her Cal Card; from visiting District schools; from attending relevant
            conferences; from obtaining information requested to do her job; and to
20
            mandate that Plaintiff be notified of Board members events and issues to the
21          same extend as other Board members.
22
     (Id. at 12).
23
            The Court concludes that Plaintiff has alleged “an ongoing violation of federal law
24
     and seeks relief properly characterized as prospective.” Verizon Md., Inc., 535 U.S. at 645
25
     (quotation omitted); see Flint v. Dennison, 488 F.3d 816, 825 (9th Cir. 2007) (expungement
26
     of disciplinary action from record was prospective relief); Lawrence Livermore Nat’l Lab.,
27
     131 F.3d at 841 (reinstatement constitutes prospective injunctive relief because wrongful
28

                                                    8
                                                                                 19-cv-2261-WQH-KSC
 1   termination is a continuing violation, and reinstatement “would not amount to relief solely
 2   for the past violation.” The Court concludes that the Ex parte Young doctrine applies, and
 3   Defendants are not entitled to Eleventh Amendment immunity at this stage in the
 4   proceedings.
 5                b. Claims Under 42 U.S.C. § 1983
 6            Defendants contend that school officials are not “persons” subject to suit under §
 7   1983. (ECF No. 4-1 at 14). Defendants contend that Plaintiff “failed to allege sufficient
 8   facts demonstrating a nexus between the adverse action by the Defendants and Plaintiff’s
 9   protected speech or retaliation.” (Id. at 15). Defendants further contend that Plaintiff fails
10   to allege that Defendants acted pursuant to an official policy or custom. (ECF No. 11 at 5
11   (citing Monell v. N.Y. City Dep’t of Soc. Servs., 436 U.S. 658, 690 (1978)).
12            Plaintiff contends that Defendants are “persons” subject to suit under § 1983. (ECF
13   No. 10 at 9). Plaintiff contends that she has sufficiently pled claims against Defendants for
14   retaliation and violation of Plaintiff’s First Amendment rights. Plaintiff contends that
15   Monell’s policy or custom standard does not apply to claims against state officials sued in
16   their official capacities. (ECF No. 14 at 2). Plaintiff further contends that she sufficiently
17   alleges that Defendants acted pursuant to a policy adopted by Defendant policymakers.
18            The scope of 42 U.S.C. § 1983 and the scope of Eleventh Amendment immunity are
19   separate but related inquiries. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 66 (1989);
20   Lawrence Livermore Nat’l Lab., 131 F.3d at 839. “Claims under § 1983 are limited by the
21   scope of the Eleventh Amendment.” Lawrence Livermore Nat’l Lab., 131 F.3d at 839.
22   “‘States or governmental entities that are considered arms of the State for Eleventh
23   Amendment purposes’ are not ‘persons’ under § 1983.”1 Id. (quoting Will, 491 U.S. at 70).
24
25   1
         42 U.S.C. § 1983 provides:
26
              Every person who, under color of any statute, ordinance, regulation, custom, or usage, of
27            any State or Territory or the District of Columbia, subjects, or causes to be subjected, any
              citizen of the United States or other person within the jurisdiction thereof to the deprivation
28            of any rights, privileges, or immunities secured by the Constitution and laws, shall be liable

                                                            9
                                                                                               19-cv-2261-WQH-KSC
 1   Similarly, state officials sued in their official capacities are not “persons” within the
 2   meaning of § 1983, because an official-capacity suit is “not a suit against the official but
 3   rather is a suit against the official’s office.” Will, 491 U.S. at 71 (citing Brandon v. Holt,
 4   469 U.S. 464, 471 (1985)). However, under the Ex parte Young doctrine, “[w]hen sued for
 5   prospective injunctive relief, a state official in his official capacity is considered a ‘person’
 6   for § 1983 purposes” and is also not entitled to Eleventh Amendment immunity. Lawrence
 7   Livermore Nat’l Lab., 131 F.3d at 839 (citing Will, 491 U.S. at 71 n. 10 (“official-capacity
 8   actions for prospective relief are not treated as actions against the State”)). The Court has
 9   determined that the Ex parte Young doctrine applies. Accordingly, Defendants sued in their
10   official capacities are “persons” subject to suit under § 1983.
11         42 U.S.C. § 1983 provides a cause of action against any person who, under color of
12   state law, deprives any citizen of any rights, privileges, or immunities secured by the
13   Constitution and laws of the United States. Ketchum v. Alameda Cty., 811 F.2d 1243, 1245
14   (9th Cir. 1987). A plaintiff may bring a claim under § 1983 for violation of the plaintiff’s
15   First Amendment rights. See, e.g., DeGrassi v. City of Glendora, 207 F.3d 636, 644 (9th
16   Cir. 2000). To establish a First Amendment retaliation claim, “a plaintiff must show that
17   (1) he was engaged in a constitutionally protected activity, (2) the defendant’s actions
18   would chill a person of ordinary firmness from continuing to engage in the protected
19   activity[,] and (3) the protected activity was a substantial or motivating factor in the
20   defendant’s conduct.” Pinard v. Clatskanie Sch. Dist. 6J, 467 F.3d 755, 770 (9th Cir.
21   2006); see Huskey v. City of San Jose, 204 F.3d 893, 900 (9th Cir. 2000) (explaining that
22   the plaintiff must demonstrate a “nexus” between his statements and any adverse action
23   suffered). The “timing and nature” of the alleged retaliatory activities can provide
24   circumstantial evidence of retaliation. Soranno’s Gasco v. Morgan, 874 F.2d 1310, 1316
25   (9th Cir. 1989).
26
27
           to the party injured in an action at law, suit in equity, or other proper proceeding for redress
28         ....

                                                         10
                                                                                             19-cv-2261-WQH-KSC
 1         “[I]n an official-capacity action . . . a governmental entity is liable under § 1983 only
 2   when the entity itself is a ‘moving force’ behind the deprivation; thus, in an official-
 3   capacity suit the entity’s ‘policy or custom’ must have played a part in the violation of
 4   federal law.” Kentucky v. Graham, 473 U.S. 159, 166 (1985) (citations omitted) (quoting
 5   Polk County v. Dodson, 454 U.S. 312, 326 (1981); Monell, 436 U.S. at 694). “Unless a
 6   State has waived its Eleventh Amendment immunity or Congress has overridden it, . . . a
 7   State cannot be sued directly in its own name regardless of the relief sought. Thus
 8   implementation of State policy or custom may be reached in federal court only because
 9   official-capacity actions for prospective relief are not treated as actions against the State.”
10   Graham, 473 U.S. at 167 n. 14 (citations omitted); see Los Angeles Cty. v. Humphries, 562
11   U.S. 29, 37 (2010) (in a suit against a municipality, holding that Monell’s “policy or
12   custom” requirement applies to § 1983 claims “irrespective of whether the relief sought is
13   monetary or prospective”); see also Gomez v. Vernon, 255 F.3d 1118, 1127 (9th Cir. 2001)
14   (in an official-capacity suit against administrators of state department of corrections for
15   injunctive relief, finding the administrators “liable in their official capacities only if policy
16   or custom played a part in the violation of federal law”); Norsworthy v. Beard, 74 F. Supp.
17   3d 1100, 1109 (N.D. Cal. 2014) (requiring plaintiff to allege policy or custom in an official-
18   capacity suit against state prison officials for injunctive relief).
19         A plaintiff bringing suit under § 1983 can establish official-capacity liability in one
20   of three ways: 1) by proving that an employee committed the alleged violation pursuant to
21   a “formal policy or longstanding practice or custom that constitutes the standard operating
22   procedure” of the government entity; 2) by establishing that the individual who committed
23   the violation was an “official with final policy-making authority and that the challenged
24   action itself thus constituted an act of official governmental policy;” or 3) by proving that
25   “an official with final policy-making authority ratified a subordinate’s unconstitutional
26   decision or action and the basis for it.” Gillette v. Delmore, 979 F.2d 1342, 1346-47 (9th
27   Cir. 1992) (quotations and citations omitted). “Whether a particular official has final
28   policy-making authority is a question of state law.” Id. at 1346.

                                                    11
                                                                                   19-cv-2261-WQH-KSC
 1         Plaintiff alleges claims against the Superintendent of the Cajon Valley Union School
 2   District and four Trustees of the Cajon Valley Union School District Board of Trustees.
 3   The California Education Code provides that “[e]very school district shall be under the
 4   control of a board of school trustees . . . .” Cal. Educ. Code § 35010(a). The Board has
 5   powers including to “prescribe and enforce rules . . . for its own government,” Cal. Educ.
 6   Code § 35010(b), “fix and prescribe the duties to be performed by all persons in public
 7   school service in the school district,” Cal. Educ. Code § 35020, “provide for the payment
 8   of the traveling expenses of any representative of the board when performing services
 9   directed by the board,” Cal. Educ. Code § 35044, and “[s]elect a member or members of
10   the board to attend . . . any convention to which it may pay the expense of any employee,”
11   Cal. Educ. Code § 35172(f). The superintendent is “the chief executive officer of the
12   governing board.” Cal. Educ. Code § 35035(a).
13         Plaintiff alleges that after she spoke critically about Defendants’ spending of District
14   funds, Defendants cancelled Plaintiff’s expense card, refused to allow her to attend board
15   meetings or conferences, required Plaintiff to obtain Board approval before she makes site
16   visits or speaks with the public, banned Plaintiff from being on District property, and
17   removed Plaintiff from the Board meeting agenda-setting rotation. Plaintiff alleges that
18   Defendants “tried to coerce her to sign a resignation letter when she complained of their
19   retaliation.” (ECF No. 1 ¶ 47). Plaintiff alleges that “[a]s a 25-year member of the Board,
20   she had not previously experienced retaliation until her speech was contrary to Defendants’
21   liking.” (Id. ¶ 61). The Court concludes that Plaintiff’s allegations are sufficient at the
22   pleading stage to infer that Defendants had final policymaking authority over the actions
23   alleged by Plaintiff. The Court concludes that Plaintiff’s allegations are sufficient at the
24   pleading stage to infer a causal nexus between Plaintiff’s speech and Defendants’ alleged
25   adverse actions.
26         Defendants’ Motion to Dismiss is denied.
27   ///
28   ///

                                                  12
                                                                                19-cv-2261-WQH-KSC
 1 IV.     CONCLUSION
 2         IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss the Complaint for
 3   Lack of Subject Matter Jurisdiction (ECF No. 4) is denied.
 4   Dated: April 6, 2020
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                13
                                                                     19-cv-2261-WQH-KSC
